Name: Commission Regulation (EEC) No 232/93 of 3 February 1993 amending Regulation (EEC) No 3477/92 laying down detailed rules for the application of the raw tobacco quota system for the 1993 and 1994 harvests
 Type: Regulation
 Subject Matter: agricultural structures and production;  plant product;  production
 Date Published: nan

 4. 2. 93 Official Journal of the European Communities No L 27/25 COMMISSION REGULATION (EEC) No 232/93 of 3 February 1993 amending Regulation (EEC) No 3477/92 laying down detailed rules for the application of the raw tobacco quota system for the 1993 and 1994 harvests HAS ADOPTED THIS REGULATION Article 1 Regulation (EEC) No 3477/92 is amended as follows : 1 . In Article 3 ( 1 ), ' 15 January 1993 ' is replaced by ' 10 February 1993'. 2. Article 8 is amended as follows : (a) In paragraph 1 , the term 'processing quotas' is replaced by 'quotas'. (b) The second subparagraph subparagraph of para ­ graph 4 is replaced by the following : 'Where the Member State of production has decided to allocate the quotas direct to producers, it shall allocate a corresponding amount of its specific guarantee threshold to producers who have supplied tobacco to processors located in another Member State.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organization of the market in raw tobacco ('), and in particular Article 11 thereof, Whereas Article 3 ( 1 ) of Commission Regulation (EEC) No 3477/92 of 1 December 1992 laying down detailed rules for the application of the raw tobacco quota system for the 1993 and 1994 harvests (2) provides that the Member States shall set processing quotas for each processor by 15 January 1993, for the 1993 harvest, at the latest ; whereas it has proved necessary, for administrative reasons, to put back that date ; Whereas the allocation of cultivation certificates by processors to producers located in another Member State may involve the former in complex and lengthy operations ; whereas it is possible to simplify the proce ­ dure by providing for the allocation of quotas by the Member State of production, where that Member State has opted for the allocation of quotas direct to producers ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 February 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 215, 30 . 7. 1992, p . 70. 0 OJ No L 351 , 2. 12. 1992, p . 11 .